DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 27, 29-35 and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odland et al. (USPN 2014/0067202) in view of Piccionelli et al. (USPN 2016/0041581).

With respect to claim 27, Odland teaches in the structure that forms the external body of a vehicle, a vehicle body skin (Figs. 1a-2b, 4, 6a and 6b.  At least Fig. 2b, items 201-203 and paragraphs [0047]-[0052] teach a vehicle body skin),
the vehicle body skin running along the outside of the external body of the vehicle (Figs. 1a-2b, 4, 6a and 6b.  At least Fig. 2b, items 201-203 and paragraphs [0047]-[0052] teach the vehicle body skin running along the outside of the vehicle);
the vehicle body skin directionally facing away from the inside of the vehicle (Figs. 1a-2b, 4, 6a and 6b.  At least Fig. 2b, items 201-203 and paragraphs [0047], [0058] and [0064] teach the vehicle body skin faces away from the inside and provides a visible display for people on the exterior of the vehicle);
the vehicle body skin providing an outer covering of the vehicle (Figs. 1a-2b, 4, 6a and 6b.  At least Fig. 2b, items 201-203 and paragraphs [0047]-[0052] teach the vehicle body skin provides an outer covering of the vehicle):
wherein a user renders a display on the image pixels for output functions (Figs. 1a-2b, 4, 6a and 6b.  At least Fig. 2b, items 201-203 and paragraphs [0047]-[0052] teach a user can choose what to render and display on the vehicle body skin).
However, Odland fails to expressly teach an interactive vehicle body skin with touch input.  Specifically, Odland fails to teach in the structure that forms the external an interactive vehicle body skin, the interactive vehicle body skin running along the outside of the external body of the vehicle; the interactive vehicle body skin directionally facing away from the inside of the vehicle; the interactive vehicle body skin providing an outer covering of the vehicle: wherein the interactive vehicle body skin is configured for accepting touch input from a user; and wherein the touch input from a user renders a display on the image pixels for user input and output functions (emphasis added).
Piccionelli teaches a known technique providing an interactive touch display panel on the exterior of a vehicle (Figs. 1 and 11 and paragraphs [0019], [0020] and [0057]-[0068]).
Odland teaches a base process/product of an a vehicle body skin with a display which the claimed invention can be seen as an improvement in that in the structure that forms the external body of a vehicle, an interactive vehicle body skin, the interactive vehicle body skin running along the outside of the external body of the vehicle; the interactive vehicle body skin directionally facing away from the inside of the vehicle; the interactive vehicle body skin providing an outer covering of the vehicle: wherein the interactive vehicle body skin is configured for accepting touch input from a user; and wherein the touch input from a user renders a display on the image pixels for user input and output functions.  Piccionelli teaches a known technique of providing an interactive touch display panel on the exterior of a vehicle that is comparable to the base process/product.
Piccionelli’s known technique of providing an interactive touch display panel on the exterior of a vehicle would have been recognized by one skilled in the art as 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 29, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 27, discussed above, wherein the structure that forms the external body of a vehicle is an external body panel (Odland, Figs. 2a-2b, 4, 6a and .

With respect to claim 30, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 29, discussed above, wherein the external body panel defines at least a first section and a second section (Odland, Figs. 2a-2b, 4 and 6a and paragraphs [0051] and [0052]; and Piccionelli, Fig. 11.  Examiner notes the claim as currently presented does not require any specific sections and a reasonably broad interpretation includes a left/right section of a single panel); 
wherein the interactive vehicle body extends along the first section and the second section of the external body panel such as to form the outwardly facing surface of the external body panel along the two sections (Odland, Figs. 2a-2b, 4 and 6a and paragraphs [0051] and [0052]; and Piccionelli, Fig. 11).

With respect to claim 31, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 29, discussed above, wherein the external body panel is a door (Odland, Figs. 2a-2b, 4 and 6a and paragraphs [0051], [0059] and [0064] teach a door).

With respect to claim 32, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 29, discussed above, wherein the external body panel is selected from the group consisting of: full rear fender panel, a door bottom, a full front fender panel, a rear fender panel, a lower front section of rear fender, a floor pan, a rear section of front fender, a front section of front fender, a wheel arch or center section of rear fender, a dogleg panel, a rocker panel, an inner headlight panel, a headlight cap header and nose panels, hoods, tailgates trunk lids, tail lights, and step bumpers (Odland, Figs. 2a-2b, 4 and 6a and paragraphs [0051], [0059] and [0064]).

With respect to claim 33, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 29, discussed above, wherein the external body panel is configured for detecting a condition and generating an output function in response to the detected condition (Piccionelli, Figs. 1 and 11 and paragraphs [0019], [0020] and [0057]-[0068].  Examiner notes the claim as currently presented does not require any specific condition or output function and a reasonably broad interpretation includes the sensors and response outputs of Piccionelli including but not limited to touch of virtual buttons and audio feedback).

With respect to claim 34, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 33, discussed above, wherein the condition is detected by a sensor (Piccionelli, Figs. 1 and 11 and paragraphs [0019], [0020] and [0057]-[0068] teach touch is detected by a sensor).

Claim 35, an interactive vehicle body skin in the outer part of a vehicle body, corresponds to and is analyzed and rejected for substantially the same reasons as the 

The further limitations of claims 37-42 are rejected for substantially the same reasons as claims 29-34, discussed above.

Claim 43, an interactive vehicle body skin applied to the structure that forms the external body of a vehicle, corresponds to and is analyzed and rejected for substantially the same reasons as the interactive vehicle body skin in the structure that forms the external body of a vehicle of Claim 1, discussed above.


Claims 28, 36 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odland et al. (USPN 2014/0067202) in view of Piccionelli et al. (USPN 2016/0041581) and further in view of Myers et al. (USPN 2013/0076649).

With respect to claim 28, Odland in view of Piccionelli teach the interactive vehicle body skin of claim 27, discussed above, the interactive vehicle body skin comprising:
a flexible display layer, the flexible display layer including image pixels (Odland, paragraphs [0047] and [0052]; and Piccionelli, paragraphs [0016], [0020] and [0025]);
wherein the interactive vehicle body skin is configured for accepting touch input from a user (Piccionelli, paragraphs [0017] and [0020]); and
wherein the touch input from a user renders a display on the image pixels for user input and output functions (Odland, paragraph [0047]; and Piccionelli, paragraphs [0017], [0020] and [0025]).
However, Odland in view of Piccionelli fail to expressly teach a touch sensitive layer overlaying the flexible display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer.
Myers teaches a known technique providing specific layers in a touch sensitive flexible display (Fig. 2 and paragraphs [0050]-[0054]).  Specifically, Myers teaches the interactive vehicle body skin includes a touch sensitive layer overlaying the flexible display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer (Fig. 2 and paragraphs [0050]-[0054]).
Odland in view of Piccionelli teaches a base process/product of an interactive vehicle body skin which the claimed invention can be seen as an improvement in that the interactive vehicle body skin includes a touch sensitive layer overlaying the flexible display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer.  Myers teaches a known technique of providing specific layers in a touch sensitive flexible display that is comparable to the base process/product.
Myers’ known technique of providing specific layers in a touch sensitive flexible display would have been recognized by one skilled in the art as applicable to the base 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of claims 36 and 44 are rejected for substantially the same reasons as claim 28, discussed above.

The further limitations of claims 45-46 are rejected for substantially the same reasons as claims 29-30, discussed above.

The further limitations of claim 47 are rejected for substantially the same reasons as claim 41, discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623